Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Response to Amendment
	This office action is in response to the amendment filed on 8/9/2022. Currently claims 1, 6, 8-9, 11-15, 18-19 and 21-22 are pending with claim 22 being newly added.

Response to Arguments
Claims 2-5, 7 and 10 have been cancelled rending any response to these claims moot.
Applicant’s arguments, see pgs. 6-8, filed 8/9/2022, with respect to the rejection(s) of claim(s) 1, 6, 8-9, 11-12 and 19 under 35 USC 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson, claims 13-14 rejected under 35 USC 103 as being unpatentable over  Mlynczak in view of Holley in view of Hassan in view of Larson in view of Demirli, claim 15 rejected under 35 USC 103 as being unpatentable over  Mlynczak in view of Holley in view of Hassan in view of Larson in view of Eli, claim 18 rejected under 35 USC 103 as being unpatentable over  Mlynczak in view of Holley in view of Hassan in view of Larson in view of Lim in view of Eli and claim 21 rejected under 35 USC 103 as being unpatentable over  Mlynczak in view of Holley in view of Hassan in view of Larson in view of Narayan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional references of: Kahn et al (US 10945659) and Sels et al (US 20190029563).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak et al (WO 2017178205) hereafter known as Mlynczak in view of Hassan et al (US 20180303413) hereafter known as Hassan in view of Kahn et al (US 10945659) hereafter known as Kahn in view of Sels et al (US 20190029563) hereafter known as Sels.

Independent claim:
Regarding claim 1:
Mlynczak discloses:
An electronic device [see abstract… “The subject of the patent application is a method and a system for examining respiratory disorders”] comprising:
at least one processor [see Fig. 3 element 304 and pg. 6 lines 14-15… “The operation of the sensor is controlled by a microcontroller-based controller (304)”]; and
a memory storing instructions that, when executed by the at least one processor, [see pg. 6 lines 14-15… “The operation of the sensor is controlled by a microcontroller-based controller (304)”. And abstract… “a system for examining respiratory disorders whereby signals coming from the examined person are recorded by means of a wireless sensor equipped”. A microcontroller and the ability to record signals implies some type of memory.] cause the electronic device to perform:
capturing an audio signal using at least one microphone while at least one microphone is activated [see pg. 8 lines 23-27…. “The acoustic analysis is combined with the data specifying the motion and position of the body of the examined person during sleep” and claim 1… “a sound signal and a motion signal, which are generated during respiration, are recorded by means of a wireless sensor (300) equipped with a microphone sensor (301, 302) and a motion sensor (303)”];
determining an audio frame of the audio signal includes one or more sounds indicative of snoring; [see pg. 6 lines 30-32 and pg. 7 lines 1-5… “The algorithm of sound signals (509, 510) processing starts with cutting out segments of signals corresponding to respiratory episodes.” And pg. 8 lines 13-16…. “Respiratory episode classification is based on the analysis of the calculated parameters by three three-layer neural networks which underwent individual learning. Each of those neural networks has one output neuron. The value of the signal on the output neuron corresponds to the classification of a sound episode by the network as snoring (for 1) or normal respiration (for 0).”]
generating sleep-related information, wherein the information identifies the one or more sounds as an instance of snoring [see abstract… “classifies a respiratory episode as being normal or as snoring as well as determines the occurrence of apnoea” Classification of apnea (understood to be a misspelling of apnea) and snoring is generating sleep-related information. And pg. 10 lines 15-20… “The respiratory episodes may be classified as normal episodes of inhaling (801) or exhaling (803) or as a snoring episode (803).” And “Snoring episodes (803) may be defined as 'separate' snoring episodes (807) or as a group of 'aggregate' snoring episodes (808) which consists of consecutively occurring snoring episodes (803).”]
However, Mlynczak fails to disclose “discarding the audio frame in response to determining the audio frame includes the one or more sounds indicative of snoring”. Additionally, Mlynczak fails to disclose “selectively activating at least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”.
Hassan discloses recording and creating a personalized respiration pattern (ie breathing phase pattern) to determine medical conditions [see para 54… “As described, the present invention enables a home tele-monitoring system based on an algorithm designed to diagnose, determine a state, condition or progress of, and/or otherwise monitor diseases such as LD and OLD.  As described, a system may record user respiration sounds and define or create a personalized respiration pattern or profile of the user.”] including apnea (a sleep disorder) [see para 4…. “Monitoring may include measurements of respiratory movements, which can then be analyzed for evidence of changes in respiratory rate, or monitoring for events such as hypopneas, apneas and periodic breathing.”] in the analogous art of physiological diagnostics [see para 1… “The present invention relates generally to home tele-monitoring systems and methods for monitoring and determining a medical condition of a user and/or patient.”]
	Kahn discloses triggering the microphone to record only during the appropriate period based on the breathing data during a period of time when a user has been determined to be asleep (i.e. “selectively activating at least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”) for the purpose of analyzing for apnea [see Col. 7 lines 3-10… “Apnea detector 424 utilizes the breathing data to ensure that the user is breathing smoothly. Snore recorder 450 in one embodiment utilizes a microphone to record snoring. In one embodiment, snore recorder 450 receives data from base station 404, which includes a microphone. In one embodiment, the snore recorder 450 may include a detection mechanism and a trigger to turn on the microphone and recording when appropriate based on breathing data” and see Col. 9 lines 5-11… “the process detects the user falling asleep. When the user falls asleep the movements, and heart rate change, and this is used to detect the user falling asleep.”] in the analogous art of sleep diagnostics [see Col. 1 lines 14-15… “The present invention relates to sleep, and more particularly to providing sleep analysis”].
Sels discloses that the sound data collected from microphones is stored in memory of a processor [see para 22… “the breathing sound data 114 collected by the first microphone 106 from analog to digital data (if the first microphone 106 does not provide a digital output). The breathing sound data 114 collected by the first microphone 106 can be stored in a memory”] and that the memory storage capacity can affect how quickly information can be transmitted between sensors (i.e. microphone) with processing elements (i.e. processor); thereby, effecting the potential analysis speed of the sound data [see para 36… “the breathing sound data 114 collected (e.g., recorded) by the first microphone 106 as the user 104 breathes is transmitted to the breathing pattern detector 122. This transmission may be substantially in real time (e.g., as the data is gathered), periodically (e.g., every five seconds), and/or may be aperiodic (e.g., based on factor(s) such as an amount of data collected, memory storage capacity usage, detection that the user”] in the analogous art of respiratory diagnostics [see para 1…“This disclosure relates generally to monitoring breathing activity in subjects, and, more particularly, to methods and apparatus for detecting breathing patterns.”]. Sels also discloses discarding and overwriting the sound data continually as new data is recorded [see para 36… “the breathing sound data 114 and/or the ambient sound data 120 are stored in the database 200 temporarily and/or are discarded or overwritten as additional breathing sound data 114 and/or ambient sound data 120 are generated and received by the breathing pattern detector 122 over time.”]
	Since Mlynczak is directed to sleep disorders including apnea and Hassan discloses that recording and creating breath phase patterns for users helps provide information on apnea, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak to include using the microphone to record and create breath phase patterns similarly to that of Hassan. 
Since the amount of memory storage effects how quickly information can be transmitted and analyzed as taught by Sels, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to only selectively record according to breath phase patterns when a user is asleep similarly to that disclosed by Kahn and to as this provides the benefit of potentially quick analysis of sound data. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Hassan by only recording at specific times of breathing during sleep (“selectively activating at the least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”) similarly to that disclosed Kahn and to discard and overwrite all breathing data (including that during periods of snoring) on Mlynczak in view of Hassan’s processor after the data has analyzed / transmitted to another analysis element since both modifications will reduce the amount of memory consumed by Mlynczak in view of Hassan’s processor and allow for potential faster analysis of sound data. 


Regarding claim 6:
Mlynczak in view of Hassan in view of Kahn in view of Sels discloses the invention substantially as claimed including all the limitations of claim 1.
However, Mlynczak in view of Hassan in view of Kahn in view of Sels is silent as to when the sounds associated with the at least one audio frame are determined. Thus, Mlynczak in view of Hassan in view of Kahn in view of Sels fails to disclose “wherein determining the audio frame of the audio signals includes one or more sounds indicative of snoring occurs while the audio signal is being captured”.
Sels additionally discloses analyzing breathing data in substantially real-time (i.e. “wherein determining the audio frame of the audio signals includes one or more sounds indicative of snoring occurs while the audio signal is being captured”) for the purpose of providing warnings of detected potential dangerous health conditions to different users devices [see para 15… “the breathing data is processed in substantially real-time to provide the user with notifications during user activities via the HMD and/or another user device (e.g., a smartphone, a watch). In some examples, the alert(s) include warnings about potential health conditions detected based on the breathing data”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Mlynczak in view of Hassan in view of Kahn in view of Sels by determining the audio frame of the audio signals includes one or more sounds indicative of snoring occurs while the audio signal is being captured similarly as that disclosed by Sels as this would provide the benefit of allowing an observer/ clinician to provide warnings of a user’s respiratory health and thereby intervene before the situation deteriorates.

Regarding claim 8, Pg. 5 lines 21-25 [“In the area of the opening (102) inside the housing, there is a microphone sensor.”] of Mlynczak discloses a microphone inside the housing of the electric device.

Regarding claim 9, pg. 4 lines 1-5 of Mlynczak [see… “Furthermore, the system comprises a monitoring station equipped with a wireless transmission module.”] discloses a computing device separate from the electronic interface in the form of a monitoring station.


Regarding claim 11, pg. 10 lines 15-18 of Mlynczak [see  “The respiratory episodes may be classified as normal episodes of inhaling (801) or exhaling (803) or as a snoring episode (803).”] discloses periods of time the user was determined to be snoring.

Regarding claim 12, pg. 9 lines 20-30 of Mlynczak [see in particular “snoring index - the sum of duration of all snoring episodes divided by the sum of duration of all episodes”] discloses determining the total amount of time during which a user was snoring.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley et al (US 20130324788) hereafter known as Holley in view of Hassan in view of Kahn.

Independent claim:
Regarding claim 19:
Mlynczak discloses:
A method [see abstract… “The subject of the patent application is a method and a system for examining respiratory disorders”], comprising:
capturing an audio signal while the at least one microphone is activated [see pg. 8 lines 23-27…. “The acoustic analysis is combined with the data specifying the motion and position of the body of the examined person during sleep” and claim 1… “a sound signal and a motion signal, which are generated during respiration, are recorded by means of a wireless sensor (300) equipped with a microphone sensor (301, 302) and a motion sensor (303)”];
determining at least one audio frame from the audio signal, wherein the at least one audio frame represents a spectrum of frequencies detected by the at least one microphone over some period of time  [see pg. 7 lines 10-15… “The segmentation algorithm starts with the calculation of a signal spectrogram and, on the basis of the spectrogram, the determination of the sum of spectrum values for 20 frequency ranges divided into identical ranges up to a half of the sampling frequency value of the sound signal” and pg. 10 lines 10-15… “Fig. 7 shows the analysis process (701) as a function of time relative to the period of measurement (702). Dividing the analysis process into small portions of the recorded signal”];
determining one or more sounds associated with the at least one audio frame [see pg. 2 lines 25-30… “the data representing the sound signal are divided into time windows and transformed to a frequency domain. Next, the signal is divided into segments corresponding to respiratory episodes on the basis of signal changes in the frequency domain in the time windows of the sound signal for specific sound signal frequencies”]; and
generating sleep-related information [see abstract… “classifies a respiratory episode as being normal or as snoring as well as determines the occurrence of apnoea” Apnea (understood to be a misspelling of apnea) and snoring is sleep-related information. Classification of apnoea (understood to be a misspelling of apnea) and snoring is generating sleep-related information.]
However, while Mlynczak does disclose generating sleep-related information, Mlynczak fails to provide this information as being that which “identifies the one or more sounds as potential sources of sleep disruption”. Additionally, Mlynczak fails to disclose “selectively activating at least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”. 
Holley discloses that apnea and snoring are sleep disorders (ie sleep disruption) [see para 82… “sleep disordered breathing events (e.g., apnea, hypopnea, snoring)”]; therefore, indicating Mlynczak is directed to the treatment of sleep disruption. Additionally, Holley discloses environmental sounds can cause sleep disruption and using a microphone and processor to detect environmental sound conditions that could potentially disruptive to sleep [see para 84…. “Such a sensor may be of any type capable of detecting sound or a level of sound, such as a microphone or any other similar type of sensor” and para 85… “the processor 330 may detect environmental conditions, such as light and/or sound conditions that may interfere with sleep.  For example, the sound sensor may detect a sound level in the patient's environment that is greater than a predetermined sound threshold that may be considered to be disruptive.”] in the analogous art of treatment of sleep disorders [see para 2… “The present disclosure relates to systems, methods, and apparatus for treatment of sleep disorders”].
Hassan discloses recording and creating a personalized respiration pattern (i.e. breathing phase pattern) to determine medical conditions [see para 54… “As described, the present invention enables a home tele-monitoring system based on an algorithm designed to diagnose, determine a state, condition or progress of, and/or otherwise monitor diseases such as LD and OLD.  As described, a system may record user respiration sounds and define or create a personalized respiration pattern or profile of the user.”] including apnea (a sleep disorder) [see para 4…. “Monitoring may include measurements of respiratory movements, which can then be analyzed for evidence of changes in respiratory rate, or monitoring for events such as hypopneas, apneas and periodic breathing.”] in the analogous art of physiological diagnostics [see para 1… “The present invention relates generally to home tele-monitoring systems and methods for monitoring and determining a medical condition of a user and/or patient.”]
Kahn discloses triggering the microphone to record only during the appropriate period based on the breathing data during a period of time when a user has been determined to be asleep (i.e. “selectively activating at least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”) for the purpose of analyzing for apnea [see Col. 7 lines 3-10… “Apnea detector 424 utilizes the breathing data to ensure that the user is breathing smoothly. Snore recorder 450 in one embodiment utilizes a microphone to record snoring. In one embodiment, snore recorder 450 receives data from base station 404, which includes a microphone. In one embodiment, the snore recorder 450 may include a detection mechanism and a trigger to turn on the microphone and recording when appropriate based on breathing data” and see Col. 9 lines 5-11… “the process detects the user falling asleep. When the user falls asleep the movements, and heart rate change, and this is used to detect the user falling asleep.”] in the analogous art of sleep diagnostics [see Col. 1 lines 14-15… “The present invention relates to sleep, and more particularly to providing sleep analysis”].
Sels discloses that the sound data collected from microphones is stored in memory of a processor [see para 22… “the breathing sound data 114 collected by the first microphone 106 from analog to digital data (if the first microphone 106 does not provide a digital output). The breathing sound data 114 collected by the first microphone 106 can be stored in a memory”] and that the memory storage capacity can affect how quickly information can be transmitted between sensors (i.e. microphone) with processing elements (i.e. processor); thereby, effecting the potential analysis speed of the sound data [see para 36… “the breathing sound data 114 collected (e.g., recorded) by the first microphone 106 as the user 104 breathes is transmitted to the breathing pattern detector 122. This transmission may be substantially in real time (e.g., as the data is gathered), periodically (e.g., every five seconds), and/or may be aperiodic (e.g., based on factor(s) such as an amount of data collected, memory storage capacity usage, detection that the user”] in the analogous art of respiratory diagnostics [see para 1…“This disclosure relates generally to monitoring breathing activity in subjects, and, more particularly, to methods and apparatus for detecting breathing patterns.”].
	Since Mlynczak is directed to sleep disruptions and Holley discloses that sleep disruptions can be caused by environmental sounds and identifying these sounds using a processor and microphone, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak’s processor and microphone to additionally record and identify environmental sounds similarly to that disclosed by Holley as this would provide additional information in how to treat sleep disruptions.
Since Mlynczak in view of Holley is directed to sleep disorders including apnea and Hassan discloses that recording and creating breath phase patterns for users helps provide information on apnea, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley to include using the microphone to record and create breath phase patterns similarly to that of Hassan.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Hassan by only recording at specific times of breathing during sleep  (“selectively activating at the least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”) similarly to that disclosed Kahn since such a modification will reduce the amount of memory consumed by Mlynczak in view of Hassan’s processor and allow for potential faster analysis of sound data. 


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Kahn et al (US 10791986) hereafter known as Kahn II. 

Independent claim:
Claim 22:
Mlynczak discloses:
A method [see abstract… “The subject of the patent application is a method and a system for examining respiratory disorders”], comprising:
capturing, via one or more microphones, an audio signal while a user is asleep [see pg. 8 lines 23-27…. “The acoustic analysis is combined with the data specifying the motion and position of the body of the examined person during sleep” and claim 1… “a sound signal and a motion signal, which are generated during respiration, are recorded by means of a wireless sensor (300) equipped with a microphone sensor (301, 302) and a motion sensor (303)”];
generating, via one or more processors [see Fig. 3 element 304 and pg. 6 lines 14-15… “The operation of the sensor is controlled by a microcontroller-based controller (304)”] sleep-related information [see abstract… “classifies a respiratory episode as being normal or as snoring as well as determines the occurrence of apnoea” Classification of apnea (understood to be a misspelling of apnea) and snoring is generating sleep-related information.]
However, Mlynczak fails to disclose “determining, via one or more processors, an audio frame of the audio signal includes one or more sounds that are potentially disruptive to sleep”. Additionally, Mlynczak fails to disclose “the sleep-related information identifying one or more sources of the one or more sounds”. Additionally, Mlynczak fails to disclose what is done to the audio frames after the audio frames are analyzed. Therefore, Mlynczak fails to disclose “discarding, via the one or more processors, the audio frame in response to determining the audio frame includes the one or more sounds”.
Holley discloses that apnea and snoring are sleep disorders (ie sleep disruption) [see para 82… “sleep disordered breathing events (e.g., apnea, hypopnea, snoring)”]; therefore, indicating Mlynczak is directed to the treatment of sleep disruption. Additionally, Holley discloses environmental sounds can cause sleep disruption and using a microphone and processor to detect environmental sound conditions that could potentially disruptive to sleep [see para 84…. “Such a sensor may be of any type capable of detecting sound or a level of sound, such as a microphone or any other similar type of sensor” and para 85… “the processor 330 may detect environmental conditions, such as light and/or sound conditions that may interfere with sleep.  For example, the sound sensor may detect a sound level in the patient's environment that is greater than a predetermined sound threshold that may be considered to be disruptive.”] in the analogous art of treatment of sleep disorders [see para 2… “The present disclosure relates to systems, methods, and apparatus for treatment of sleep disorders”]
Kahn discloses discarding portions of a user’s sleep sounds from memory that are not informative to the analysis of a user’s sleep sounds to reduce the memory usage of a processor [see claim 1… “discarding the first portion of the periodically recorded user's sleep sounds that is not informative of sleep quality from the memory”] in the analogous art of sleep diagnostics [see abstract… “A method or apparatus comprising monitoring a user's sleep”].
Since Mlynczak is directed to sleep disruptions and Holley discloses that sleep disruptions can be caused by environmental sounds and identifying these sounds using a processor and microphone, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak’s processor and microphone to additionally record and identify environmental sounds similarly to that disclosed by Holley as this would provide additional information in how to treat sleep disruptions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan to discard audio frame after they are analyzed similarly to that disclosed by Kahn because this would reduce the amount of memory used.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Hassan in view of Kahn in view of Sels as applied to claims 1, 9 and 11 above, and further in view of Demirli et al (US 20190201267) hereafter known as Demirli.

Regarding claims 13-14
Mlynczak in view of Hassan in view of Kahn in view of Sels discloses the invention substantially as claimed including all the limitations of claims 1, 9 and 11.
However, Mlynczak in view of Hassan in view of Kahn in view of Sels fails to disclose analyzing the intensity of snoring. Thus, Mlynczak in view of Hassan in view of Kahn in view of Sels fails to disclose “wherein the sleep-related information provides a categorization of the one or more periods of time during which the user was determined to be snoring based on snoring intensity” as recited in claim 13 and “wherein the categorization labels the one or more periods of time during which the user was determined to be snoring as a first level of snoring, a second level of snoring, or a third level of snoring” as recited in claim 14. 
Demirli discloses that there are different levels of severity of snoring and using snoring intensity to grade snoring severity including from 0-5 (with each number interpreted as a level) [see para 198… “The snore/breathing parameters 1918 can include parameters representative of status and severity of snoring, snore presence (e.g., a Boolean value 1 or 0), snore intensity for example in terms of Sound Pressure Level (SPL) (e.g., 60 dB), snore severity level for example as used in clinical grading (e.g., between mild to loud) apnea presence (e.g., 0 or 1) and severity scale (e.g., a number between 0 to 5), etc”.] in the analogous art of sleep diagnostics [see para 6… “This dual sensing scheme provides a way for automated snore and breathing monitoring by incorporating the bed presence and sleep status of a user”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Hassan in view of Kahn in view of Sels to include a scoring system form 0-5 based on the intensity of the snoring similarly to that disclosed by Demirli as this will allow for further analysis on the severity of the sleep disruption.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Hassan in view of Kahn in view of Sels as applied to claims 1, 9, 11 above, and further in view of Eli et al (US 20100175726) hereafter known as Eli.
Mlynczak in view of Hassan in view of Kahn in view of Sels discloses all the limitations of claims 1, 9 and 11. Additionally, Mlynczak in view of Hassan in view of Kahn in view of Sels is directed to diagnosing apnea [see abstract of Mlynczak… “classifies a res-piratory episode as being normal or as snoring as well as determines the occurrence of apnoea.”]
However, Mlynczak in view of Hassan in view of Kahn in view of Sels fails to disclose “wherein the sleep-related information identifies a correlation between one or more periods of time during which the user was determined to be awake and the one or more sounds identified as potential sources of sleep disruption”
Eli discloses that snoring (a sound) is correlated with apnea and a person waking up [see para 8… “Obstructive Sleep Apnea is commonly accompanied by snoring and causes the sleeper to wake up, gasping or snorting, and then go back to sleep again.”] in the analogous art of sleep disorders [see abstract… “human-interface devices commonly used for the treatment sleep apnea.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Hassan in view of Kahn in view of Sels to include analyzing if a user’s snoring (a sound identified with apnea and thus a potential source of sleep disruption) with a person awaking because as taught by Eli this is known to be a potential source of apnea, a condition Mlynczak in view of Hassan in view of Kahn in view of Sels is directed to treating.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Hassan in view of Kahn in view of Sels as applied to claims 1, 9 and 11 above, and further in view of Lim et al (US 20170128003) hereafter known as Lim in view of Eli.
	Mlynczak in view of Hassan in view of Kahn in view of Sels discloses the invention substantially as claimed including all the limitations of claims 1, 9 and 11.
However, Mlynczak in view of Hassan in view of Kahn in view of Sels fails to disclose “wherein the sleep-related information provides one or more of: a baseline noise level while the user was asleep, an average noise level while the user was asleep, a highest noise level while the user was asleep, or a total count of sounds detected while the user was asleep.” as recited by claim 18.
Lim discloses a reports module that provides a list of instances of a user experiences waking and the number of instances of waking for the purpose of presenting sleep information to a user [see para 105… “The reports module 240 can be used to present information to a user in the form of tabular or graphical reports.” And “In support of a variety of tabular reports, the reports module 240 can present a Sleep Log Report showing a list of nightly summaries of information from the user's sleep logs, such as the time the user went to sleep, total number of awakenings during the night, and how long the user slept.  The Activity Report shows a list of nightly details about nighttime awakenings, such as why the user woke up and how long the user was awake”] in the analogous art of sleep diagnostics [see para 2… “This patent application relates to computer-implemented software and networked systems, according to one embodiment, and more specifically to a system and method for sleep disorder diagnosis and treatment”].
Eli discloses that snoring (i.e. an instance of sound) is correlated with apnea and a person waking up [see para 8… “Obstructive Sleep Apnea is commonly accompanied by snoring and causes the sleeper to wake up, gasping or snorting, and then go back to sleep again.”] in the analogous art of sleep disorders [see abstract… “human-interface devices commonly used for the treatment sleep apnea.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Hassan in view of Kahn in view of Sels to include a reporting module that lists type and number of sleep disturbances similarly to that disclosed by Lim for the purpose of presenting information to the user.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Hassan in view of Kahn in view of Sels in view of Lim to include within the list the number of instances of snoring (i.e. a total count of sounds) because as taught by Eli this is known to correlated with apnea, (a condition Mlynczak in view of Hassan in view of Kahn in view of Sels in view of Lim is directed to treating) and waking up.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Hassan in view of Kahn in view of Sels as applied to claim 1 above, and further in view of Narayan et al (US 20180303413) hereafter known as Narayan.

Regarding claim 21:
Mlynczak in view of Hassan in view of Kahn in view of Sels discloses the invention substantially as claimed including all the limitations of claim 1.
However, Mlynczak in view of Hassan in view of Kahn in view of Sels fails to disclose: “activating the at least one microphone when the user inhales according to the breathing phase pattern” and " deactivating the at least one microphone after the user inhales.”
Narayan discloses that apnea is further defined as being obstructed based on whether there is additionally inspiratory effort [see para 16… “Apnea is defined as obstructive if accompanied by additional inspiratory effort against the occluded airway, as measured via EMG and chest sensor.  Without such accompanying effort, apnea is defined as central.”] in the analogous art of sleep disorder diagnostics [see abstract… “The invention has applications in sleep and wakefulness, sleep-disordered breathing”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Hassan in view of Kahn in view of Sels by specifically recording at the start of the inspiration phase of the breathing pattern (i.e. when a user inhales) and deactivating after inhaling, because as taught by Narayan focusing on this part of the breathing phase pattern can help further classify apnea as being obstructive or not, thereby providing additional information related to sleep disorders.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792